IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1312
                               Filed October 29, 2014

IN THE INTEREST OF L.A. and L.A.,
      Minor Children,

A.H., Mother,
       Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Humboldt County, Kurt J. Stoebe,

Judge.



       A mother appeals the termination of her parental rights to her two children.

AFFIRMED.



       Ashley M. Emick of Arends, Lee & Emick, Humboldt, for appellant.

       Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, and Jonathan Beaty, County Attorney, for appellee.

       Darren Driscoll, of Johnson, Kramer, Good, Mulholland, Cochrane &

Driscoll, P.L.C., Fort Dodge, for father.

       Marcy Lundberg, Fort Dodge, attorney and guardian ad litem for minor

children.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                        2



BOWER, J.

       A mother appeals the termination of her parental rights to her two

children.1 The mother claims she attempted to maintain contact with the children,

but was unable to do so because the Department of Human Services (DHS) and

the foster parents failed to facilitate contact.   She also claims DHS did not

provide proper services. We find the mother has failed to maintain significant

and meaningful contact with the two children for at least the past six months. We

affirm the juvenile court order.

I. BACKGROUND FACTS AND PROCEEDINGS

       The children, L.A. and L.A., were born in 2011 and 2012, respectively.

The children resided with their mother until June 2013, when she voluntarily

placed them with her brother.       The children were adjudicated in need of

assistance (CINA) in August, 2013.            The mother tested positive for

methamphetamine the same month. The court ordered the mother to comply

with substance abuse evaluations and treatment. A permanency hearing was

held in February 2014. After the State discussed filing a termination of parental

rights petition, the mother agreed to enroll in the Jackson Treatment Center to

address her drug problems. The mother did poorly while at the Center, and was

ultimately asked to leave in March, 2014. At that time the mother terminated all

contact with DHS. Subsequently, DHS was unable to reach her by telephone or

locate her until June 2014.




1
  The father’s rights were terminated at the same proceeding. The father does not
appeal.
                                        3



       The juvenile court found the mother abandoned the children. The court

noted the mother had “exercised decreasing contact and support of her children

as the case has transpired.” In the fall of 2013 the mother had little contact with

the children. After March 2014, she ceased all contact with the children and

DHS.    The court found the mother’s request to have the children returned

“startling” given her utter lack of compliance with services or desire even to see

the children.   The court found clear and convincing evidence sufficient to

terminate the mother's parental rights pursuant to Iowa Code sections

232.116(1)(b), 232.2(1), 232.116(1)(e) (2013).

II. STANDARD OF REVIEW

       Our review of termination decisions is de novo. In re P.L., 778 N.W.2d 33,

40 (Iowa 2010).    We give weight to the juvenile court's findings, especially

assessing witness credibility, although we are not bound by them. In re D.W.,

791 N.W.2d 703, 706 (Iowa 2010). An order terminating parental rights will be

upheld if there is clear and convincing evidence of grounds for termination under

section 232.116.   Id. Evidence is “clear and convincing” when there are no

serious or substantial doubts as to the correctness of the conclusions of law

drawn from the evidence. Id.

III. DISCUSSION

       Iowa Code chapter 232, concerning the termination of parental rights,

follows a three-step analysis. P.L., 778 N.W.2d at 39.       The court must first

determine whether a ground for termination under section 232.116(1) has been

established. Id. If a ground for termination has been established, the court must
                                          4



apply the best-interest framework set out in section 232.116(2) to decide if the

grounds for termination should result in termination of parental rights. Id. Finally,

if the statutory best-interest framework supports termination of parental rights,

the court must consider if any of the statutory exceptions set out in section

232.116(3) weigh against the termination of parental rights. Id.

       A. Grounds for Termination

       When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the order on any ground we find supported by

the record. D.W., 791 N.W.2d at 707. Iowa Code section 232.116(1)(e) provides

that termination may be ordered when the child has been adjudicated a CINA,

the child has been removed from the physical custody of the parent for a period

of at least six consecutive months, and there is clear and convincing evidence

“the parents have not maintained significant and meaningful contact with the

child during the previous six consecutive months and have made no reasonable

efforts to resume care of the child despite being given the opportunity to do so.”

Significant and meaningful contacts can include:

       [T]he affirmative assumption by the parents of the duties
       encompassed by the role of being a parent. This affirmative duty,
       in addition to financial obligations, requires continued interest in the
       child, a genuine effort to complete the responsibilities prescribed in
       the case permanency plan, a genuine effort to maintain
       communication with the child, and requires that the parents
       establish and maintain a place of importance in the child’s life.

Iowa Code § 232.116(1)(e)(3).

       Here, the mother claims the court erred in its application of the third factor

of 232.116(1)(e), because DHS did not make reasonable efforts for reunification.
                                          5



In support of her claim, the mother states she called the foster parents on

multiple occasions, but they were busy or just did not return her calls.       The

mother blames DHS for not making an effort to contact her from March through

June 2014. She also blames DHS for not providing appropriate services. The

mother claims she now has suitable housing, is sober, is actively seeking

employment, and did her best to provide for the children during a difficult period

in her life.

        We agree with the court that termination of the mother’s parental rights is

proper.    Clear and convincing evidence shows the mother has not had any

contact with the children since early 2014.      After being discharged from the

Center, the mother ceased all contact with DHS.          As the court noted, her

compliance with services and desire to see the children steadily decreased, since

the children were adjudicated CINA, to essentially no contact in 2014.

        For these reasons, we find the mother has failed to “make an affirmative

assumption . . . of the duties encompassed by the role of being a parent,” and

thus satisfying the third factor of 232.116(1)(e)(3). We find clear and convincing

evidence the mother has not maintained significant and meaningful contact with

the children during the previous six months, pursuant to section 232.116(1)(e)(3);

termination is appropriate.

        B. Best Interests of the Child.

        Even if a statutory ground for termination is met, a decision to terminate

must still be in the best interests of a child after a review of section 232.116(2).

P.L., 778 N.W.2d at 37. In determining the best interests of the child, we give
                                         6



primary consideration to “the child’s safety, to the best placement for furthering

the long-term nurturing and growth of the child, and to the physical, mental, and

emotional conditions and needs of the child.” See Iowa Code § 232.116(2).

Encouragingly, we note the children still reside with the mother’s brother. The

DHS social worker assigned to this case reported the children are doing well in

their uncle’s home. She also reported the uncle is willing and able to adopt the

children. We see no reason to disrupt this arrangement. For the reasons listed

above, we find it is in the best interests of the children to terminate the mother’s

parental rights.

IV. CONCLUSION

       There is clear and convincing evidence that grounds for termination exist

under section 232.116(1)(e), termination of the mother's parental rights is in the

children’s best interests pursuant to section 232.116(2), and no consequential

factor weighing against termination in section 232.116(3) requires a different

conclusion. Accordingly, we affirm termination of the mother's parental rights.

       AFFIRMED.